Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance	
	Claims 1-8, 10-28 are allowed. 
The following is an examiner’s statement of reasons for allowance of claims 1, 27:
The prior art does not disclose a workpiece support, comprising: one or more standoffs selectively removably coupled to the support surface.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 16:
The prior art does not disclose a workpiece support, comprising: one or more standoffs selectively removably coupled to the support surface, wherein the one or more standoffs have a low thermal conductivity.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 22:
The prior art does not disclose a workpiece support, comprising: one or more standoffs selectively removably coupled to the support surface, wherein the one or more standoffs and the support surface have similar dielectric strengths.  This feature in combination 
The following is an examiner’s statement of reasons for allowance of claim 23:
The prior art does not disclose a workpiece support, comprising: one or more standoffs selectively removably coupled to the support surface; wherein the one or more standoffs are spaced along the support surface in a predetermined pattern, and wherein the one or more standoffs are initially defined on a transfer sheet, whereby the predetermined pattern is operable to be transferred from the transfer sheet to the support surface by placement of the transfer sheet on the support surface and selectively adhering the one or more standoffs from the transfer sheet to the support surface. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 24:
The prior art does not disclose a workpiece support, comprising: one or more standoffs selectively removably coupled to the support surface; wherein one or more standoffs are initially comprised of a liquid that is applied to the support surface and sub sequentially cured on the support surface.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 26:
The prior art does not disclose a workpiece support, comprising: one or more standoffs selectively removably coupled to the support surface; wherein one or more standoffs 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659.  The examiner can normally be reached on M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/Primary Examiner, Art Unit 2836